HORTON, J.,
dissenting: The majority is correct in holding that the leasehold interests held by the petitioners are not taxable to the petitioners and that all interests in the land involved are taxable to the fee owner. This mandates that the action of the board be vacated. I disagree with the majority’s instruction on remand, for the reasons stated in my dissent in LSP Association v. Town of Gilford, 142 N.H. 369, 378-82, 702 A.2d 795, 801-03 (1997).
The camp buildings are assessed separately to the camp owner/lessees and must be assessed, pursuant to RSA 75:1 (1991), at full and true value. We have held that full and true value is the fair market value that would be arrived at between willing buyers and sellers. Public Service Co. v. New Hampton, 101 N.H. 142, 146, 136 A.2d 591, 595 (1957). The majority’s instruction that the buildings be assessed at depreciated cost value is in conflict with the statutory mandate. The fair market value necessarily contains elements that do not exist in a depreciated cost formula. A rising real estate market on its own would drive the two formulas apart. All elements inherent in the building that go to its market value are the proper subjects of assessment. Admittedly, value unique to the land cannot be assessed to the building, but value elements shared by the land and the building must be apportioned between the two assessments on some reasonable basis. This assessment and apportionment must be done on each taxable unit. Absent some special circumstance, a flat amenity assessment, equal on all properties, will not be allowed.
I would remand for the board to determine the proper assessment for each taxable unit on the basis set forth above, and therefore, I again respectfully dissent.
BRODERICK, j., joins in the dissent.